DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because it recites a spar, applicant might have intended to recite the spar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the metal flange" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the third position" in like 14.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriarty (U.S. Patent Application Publication No. US 2016/0120726).
	Regarding independent claim 1, Figures 1-17 in Moriarty discloses applicant’s claimed device for providing lift assistance for an articulating limb support of a surgery table, comprising:
a joint mount (114) coupled with a joint housing (200) comprising a first joint (200); and
a spring device (122, telescopic strut) having a first end and a second end (Figure 1 illustrates spring device 122 has opposing ends which corresponds to claimed limitations a first end and a second end), the first end of the spring device (122) connected to the joint housing (200) by a second joint (204, junction connecting the first end of spring device to joint housing), the second end of the spring device connected to the joint mount (114), the spring device (122) configured to actuate the joint housing (200) in a range between a first position and a second position, the first position corresponding to a compressed position (paragraph 0059)of the spring device (122), the second position corresponding to an extended position (paragraph 0059of the spring device (122); 
wherein, the joint housing (200) configured to be coupled to a distal end of a spar (102), the spar (102) being capable of supporting at least one limb of a patient for a surgical procedure, the spring device (122) and the joint mount (106) being distal to the joint housing (200) relative to the spar (122).
	Regarding claim 3, Moriarty reference, presented above, discloses applicant’s claimed device comprising all features as recited in these claims, wherein the first joint (200) and the second joint (204) comprise a rotary joint of at least one degree, and the joint housing (200) provides at least two degrees of freedom to the spar.
Regarding claim 19, Moriarty reference, presented above, discloses applicant’s claimed device comprising all features as recited in these claims, wherein the second end of the spring device is connected to the joint mount (114) by a device selected from a hinge (106).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moriarty (U.S. Patent Application Publication No. US 2016/0120726).
	Regarding claim 4, Moriarty reference, presented above, discloses applicant’s claimed device comprising all features as recited in these claims.
Moriarty reference does not disclose the spring device is preloaded with at least 450 pounds of force when in the extended position.
	However, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to preload capacity of the spring device to handle 450 pounds of force to endure a specific application.  Further, such designing spring device capacity is an obvious matter of choice, which provides no unusual, unobvious, or unexpected results and is therefore deemed to fall within the purview of ordinary engineering technique absent a showing of unexpected results.  
Regarding claim 14, Moriarty reference, presented above, discloses applicant’s claimed device comprising all features as recited in these claims.
Moriarty reference does not disclose the spring device reduces the effort needed to lift a spar supporting a patient’s leg by at least 50 %.
	However, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date practicing routine experimentation and design technique, to modify the degree of lift assist suitable to a specific application.  Further, such designing spring device capacity is an obvious matter of choice, which provides no unusual, unobvious, or unexpected results and is therefore deemed to fall within the purview of ordinary engineering technique absent a showing of unexpected results.  

Allowable Subject Matter
Claims 2, 5-13, 15-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786